In this suit the state, on relation of the district attorney of Nueces county, sought to "padlock" and perpetually enjoin the operation of the boat Japonica on the ground that the boat was "a place on which defendants are engaged in the act of selling, possessing for the purpose of sale and transporting intoxicating liquor." Upon a hearing judgment was entered in the district court of Nueces county denying the relief sought, and the state has appealed.
Appellees have filed a motion to dismiss the appeal for want of prosecution. Transcript and statement of facts were filed in the San Antonio Court of Civil Appeals on August 30, 1933, and subsequently the case was transferred to this court on equalization of the dockets by the Supreme Court. Submission was had on July 2, 1934, after due notice of the setting. No brief has been filed on behalf of the state.
Appellees' motion is granted, and the case dismissed.